United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        July 15, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 02-30697
                              Summary Calendar



     UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

           versus

     ROBERT RANDALL REINHART,

                                              Defendant-Appellant.




           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-1518
                       USDC No. 97-CR-60030-1



Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Randall Reinhart, federal prisoner # 77187-079, appeals

the district court’s denial of his 28 U.S.C. § 2255 motion.              This

court granted a certificate of appealability (COA) solely on the

issue whether Reinhart’s attorney was ineffective on appeal for

failing   to   argue   that    Reinhart   should   not   have    been    held

accountable for minor males #2 and #4, who were depicted in a


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
videotape      having      sex   with      Reinhart’s   co-conspirator,      Matthew

Carroll.

     Reinhart argues that he did not participate in creating the

videotape or in the sexual exploitation of males #2 and #4 depicted

therein,      that   the    tape     was    created   before   the   dates   of   the

conspiracy to which he pleaded guilty, and that Carroll’s creation

of the tape was not reasonably foreseeable to Reinhart and was thus

not relevant conduct under U.S.S.G. § 1B1.3.

     With respect to a claim that his attorney failed to brief an

issue    on    direct      appeal,    Reinhart     must   show   with   reasonable

probability that had his attorney briefed the issue the appeal

would have had a different outcome. See United States v. Dovalina,

262 F.3d 472, 474-75 (5th Cir. 2001).                     The sentencing court’s

determination that Reinhart could be held accountable for males #2

and #4 as relevant conduct would have been reviewed for clear

error.     See United States v. Wall, 180 F.3d 641, 644 (5th Cir.

1999).

     Though Reinhart may not have participated in the creation of

the tape and the tape may have been created before the time of the

conspiracy, the record indicates that Reinhart assisted in the

interstate transportation of the videotape during the pendency of

a conspiracy to violate section 2251(a) involving minor males #2

and #4.       He has therefore not shown clear error in the sentencing

court’s determination that he could be held accountable for males

#2 and #4 as relevant conduct, see U.S.S.G. § 1B1.3(a)(1); United
States v. Sirois, 87 F.3d 34, 37-39 (2d Cir. 1996), nor has he

shown that the failure to raise this issue on direct appeal

constituted   ineffective   assistance    of   counsel.   The   district

court’s denial of 28 U.S.C. § 2255 relief for this issue is,

therefore,

                              AFFIRMED.